Citation Nr: 1511825	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-02 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from July 1978 to September 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2011 and December 2011, the Board remanded this claim for additional development.  

In January 2013, the Board denied the Veteran's claim.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court issued an order granting a joint motion of the parties, which vacated the Board's decision and remanded the issue back to the Board.

In April 2014 and September 2014, the Board remanded this claim for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


FINDINGS OF FACT

1.  The Veteran is service connected for osteoarthritis of the right knee, rated 20 percent disabling, dislocated semilunar cartilage of the left knee, rated 20 percent disabling, degenerative changes of the left knee, rated 10 percent disabling, and loss of extension of the right knee, rated 10 percent disabling.  The Veteran's combined rating is 50 percent.

2.  The Veteran's service-connected disabilities do not meet the requisite schedular percentages.

3.  The evidence demonstrates that the Veteran's service-connected disabilities, when evaluated in association with his educational attainment and occupational experience, preclude all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met, on an extraschedular basis.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 4.16(a), (b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development that may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to a TDIU

The Veteran seeks entitlement to a TDIU.  The Veteran claims that he cannot work due to his service-connected bilateral knee disabilities.

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16 (2014). 

The Veteran's service-connected osteoarthritis of the right knee is rated 20 percent disabling, dislocated semilunar cartilage of the left knee is rated 20 percent disabling, degenerative changes of the left knee is rated 10 percent disabling, and loss of extension of the right knee is rated 10 percent disabling.  Therefore, the Veteran's combined rating for all his service-connected disabilities is 50 percent.  As such, the Veteran does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability because the Veteran does not have a single service-connected disability ratable at 60 percent or more nor does he have a combined rating for his service-connected disabilities of 70 percent or more.  Therefore, he is not entitled to TDIU, as a matter of law. 

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service (C&P), for extraschedular consideration all cases of Veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b). 

Unlike the criteria for an extraschedular rating under 38 C.F.R. § 3.321, the grant of an extraschedular rating for TDIU under 38 C.F.R. § 4.16(b) is based on a subjective standard that seeks to determine if a particular Veteran is precluded from employment based on his service-connected disabilities.  See VAOPGCPREC. 6-96 (1996).  This means that the Board should take into account the Veteran's specific circumstances including his disability and his employment history when determining if he is unable to work. 

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Although the Board is precluded from initially assigning an extraschedular rating, the Board may review the adjudication of an extraschedular rating once the Director of the Compensation and Pension Service determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Veteran filed a claim for a TDIU in March 2009, at which time he reported last working in November 2005, as a general maintenance worker.  The Veteran indicated that he had completed high school.

The Veteran was afforded a VA examination in February 2012.  The examiner noted that the Veteran was unable to stand or walk for long periods of time and opined that he was unable to perform occupations that require heavy lifting, bending, prolonged walking, standing, sitting or driving.  

In an April 2012 addendum to the February 2012 VA examination, the examiner stated that although the Veteran is able to use his upper extremities without any difficulty, he does have a problem with prolonged driving.  The examiner then opined that the Veteran is unable to perform sedentary work that might require sitting for prolonged periods of time.  The examiner explained that sedentary work would lead to worsening discomfort in the Veteran's lower extremities.

In November 2012, the Veteran's claim was sent to the Director of the Compensation and Pension Service.  The Director determined that the Veteran's disabilities were not of the severity to warrant entitlement to TDIU on an extraschedular basis.  The Director indicated that there was no evidence the Veteran had been hospitalized for significant periods due to his disabilities and concluded that the totality of the evidence did not demonstrate the Veteran was unemployable in all environments, including sedentary ones, solely due to service-connected disabilities.  The Director did not include in his discussion the April 2012 VA examination addendum that opined the Veteran was unable to perform sedentary work.

In November 2014, after examination, a VA examiner stated that the Veteran's complaints of knee pain with bending eliminated any manual labor jobs, however, the examiner opined that sedentary employment would be possible, if the Veteran could be seated with legs straight.  

The Board finds that the evidence supports the claim for a TDIU rating.  As noted, the Veteran has reported that he has a high school education and worked in general maintenance.  As indicated by the February 2012 and November 2014 VA examiners, the Veteran is prevented from doing manual labor positions, due to his bilateral knee disabilities.  Additionally, although the November 2014 VA examiner opined that sedentary employment would be possible, if the Veteran could be seated with his legs straight, the April 2012 VA examination addendum examiner opined that the Veteran was unable to perform sedentary work, as it would lead to worsening discomfort in the Veteran's lower extremities.

The Veteran's educational background shows that he completed 4 years of high school.  There is nothing in the record showing that the Veteran has the skills necessary to work a sedentary position.

Given the limitations caused by his service-connected disabilities, the Board finds that it is clear that he is prevented from doing manual labor positions as well as sedentary positions.  Furthermore, given his educational and occupational background, he has not demonstrated an ability to obtain a sedentary position.  As such, the Board finds that the evidence supports the award of a TDIU rating.


ORDER

Entitlement to a TDIU, on an extraschedular basis, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


